Title: General Orders, 15 January 1783
From: Washington, George
To: 


                        
                            
                                
                             Wednesday January 15th 1783
                            Parole Dublin,
                            Countersigns Essex, Fort Pitt
                        
                        For the day tomorrow Major Fish.
                        For duty tomorrow the 8th Massachusetts regt.
                        The honorable the Congress have been pleased to promote Colonels Greaton, and Putnam, of the Massachusetts
                            Line, and Colonel Dayton of the Jersey Line to the rank of Brigadier Generals.
                        Brigadier General Greaton is appointed to the command of the 2d & Brigadier General Putnam to the
                            command of the 3d Massachusetts Brigades.
                        The Army will be inspected and mustered for the month of December on the following days.
                        
                            
                                
                                Newyork brigade
                                on the
                                17th
                                instant
                            
                            
                                1st
                                Massachusetts do
                                on the
                                18th
                                "
                            
                            
                                3d
                                do
                                do
                                19th
                                “
                            
                            
                                2d & 5th
                                Massa. regiments
                                
                                20th
                                  
                            
                            
                                8th
                                do
                                do
                                21st
                                
                            
                            
                                
                                Maryland Detacht & Jersey Brigde 
                                
                                24th
                                
                            
                            
                                
                                Hampshire
                                do
                                23d
                                
                            
                        
                        The Garrison of Westpoint & 2d Connecticut regt for December and January on the 26th 27th and 28th
                            instant.
                    